Holmes, J.
The demandant claims as heir of Thomas Coombs’s body, whom both sides agree to have had an estate tail by the devise to him and the children of his body lawfully begotten, in the will of John Williams. Nightingale v. Burrell, 15 Pick. 104, 114. The tenant sets up a conveyance by Thomas Coombs to her in fee, by quitclaim deed, of all his right, title, interest, and estate.
Thomas Coombs was “ actually seised ” as tenant in tail within the meaning of the Rev. Sts. c. 59, § 3 (Pub. Sts. e. 120, § 15). Lithgow v. Kavenagh, 9 Mass. 161, 178. And he was seised of “land.” The undivided half of a fee is land. Rev. Sts. c. 2, § 6, cl. 10 (Pub. Sts. e. 3, § 3, el. 12). Leavitt v. Cambridge, 120 Mass. 157.
It is settled that the form of deed employed was sufficient to bar the entail. Allen v. Ashley School Fund, 102 Mass. 262, 265. See Lithgow v. Kavenagh, 9 Mass. 175. Hall v. Thayer, 5 Gray, 523, turns on a deed executed before the statute.

Judgment for the tenant.